294 F.2d 260
111 U.S.App.D.C. 64
Ernest S. JENKYNS, Appellantv.BOARD OF EDUCATION OF DISTRICT OF COLUMBIA et al., Appellees.
No. 16219.
United States Court of Appeals District of Columbia Circuit.
Argued June 9, 1961.Decided July 6, 1961.

Mr. Henry Lincoln Johnson, Jr., Washington, D.C., for appellant.
Mr. John R. Hess, Asst. Corporation Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corporation Counsel, Milton, D. Korman, Principal Asst. Corporation Counsel, and Hubert B. Pair, Asst. Corporation Counsel, were on the brief, for appellees.
Before BAZELON, FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was employed as a principal at a junior high school in the District of Columbia.  He was dismissed by the Board of Education, after hearing on charges of conduct against 'morality and good order,' pursuant to Chapter X, 1 of the Rules for the Public Schools of the District of Columbia.  He sued to set aside the Board's order.  The District Court granted summary judgment for the Board, and this appeal followed.


2
It is not shown that any procedural requirements were violated.  And we cannot say that the Board's action was arbitrary and capricious even though we might have reached a different result.  Although the conduct involved herein was earlier made the subject of a criminal proceeding wherein the District Court directed a verdict of not guilty, that determination does not bar or control the result of the instant administrative action.  Silver v. McCamey, 1955, 95 U.S.App.D.C. 318, 221, F.2d 873.  It follows that the order of the District Court must be


3
Affirmed.